Name: 98/235/EC: Commission Decision of 11 March 1998 on the advisory committees dealing with matters covered by the common agricultural policy
 Type: Decision
 Subject Matter: agricultural policy;  EU institutions and European civil service
 Date Published: 1998-03-24

 Avis juridique important|31998D023598/235/EC: Commission Decision of 11 March 1998 on the advisory committees dealing with matters covered by the common agricultural policy Official Journal L 088 , 24/03/1998 P. 0059 - 0071COMMISSION DECISION of 11 March 1998 on the advisory committees dealing with matters covered by the common agricultural policy (98/235/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas the Commission should seek the views of the economic sectors and consumers on matters arising in connection with the operation of the various common organisations of the market and other areas covered by the common agricultural policy;Whereas all the economic sectors directly involved in the operation of the market organisations and affected by agricultural policy decisions, as well as consumers, should have an opportunity to participate in drafting the opinions requested by the Commission;Whereas relevant economic federations and consumer groups in the Member States have set up organisations at European Union level, which are thus in a position to represent those concerned in all the Member States;Whereas several agricultural advisory committees have been set up by various Commission decisions (1) since 1962;Whereas, following the reform of the common agricultural policy in 1992, it has proved necessary to combine some committees and make provision for new ones;Whereas a study on the operation of the advisory committees has shown that there is scope for further improvements; whereas various procedures and definitions, the allocation of seats among the groups represented and the rules for renewing the committees should therefore be adjusted;Whereas the provisions relating to the agricultural advisory committees have been amended on several occasions and are contained in 27 different instruments; whereas they have therefore become difficult to apply and should be consolidated in a single Decision,HAS DECIDED AS FOLLOWS:Article 1 1. The following advisory committees are hereby set up under the auspices of the Commission:- the Advisory Committee on the Common Agricultural Policy,- the Advisory Committee on Arable Crops,- the Advisory Committee on Non-Food and Textile Crops,- the Advisory Committee on Livestock Products,- the Advisory Committee on Fruit, Vegetables and Flowers,- the Advisory Committee on Specialist Products,- the Advisory Committee on Forestry and Cork,- the Advisory Committee on Agricultural Product Health and Safety,- the Advisory Committee on Rural Development,- the Advisory Committee on Agriculture and the Environment.2. The above committees may be consulted by the Commission on all matters relating to the common agricultural policy and the policy of rural development and its implementation, and in particular the common organisations of the market and the measures which the Commission is called on to take in that context.3. The chairman of each committee may propose on his own initiative or at the request of any of the interest groups represented that the Commission consult his committee on any matter within its competence.Article 2 The Committees shall be composed of representatives of the following socioeconomic interest groups: agricultural producers, agricultural cooperatives, the agricultural and food-manufacturing industries, the agricultural products and foodstuffs trade, farm workers and workers in the food industry, and consumers. In specific cases, representatives of other interests may be appointed. The composition of the committees shall be as set out in the Annexes hereto.Article 3 Committees shall consist of a maximum of 40 members, depending on the size of the sector in question, apart from the Advisory Committees on the Common Agricultural Policy and on Rural Development, which shall have 60 members. The number of seats and their allocation to the various European organisations referred to in Article 4(1) shall be as set out for each committee in the Annexes hereto.Article 4 1. Committee members shall be appointed by the Commission on proposals from the socioeconomic organisations established at Community level and listed in the Commission's register of interest groups. The socioeconomic organisations must be those that are most representative of the interests specified in Article 2 and their activities must be connected with the common agricultural policy, common market organisation or an other field concerned.2. At the invitation of the Commission, the socioeconomic organisations shall put forward three candidates of different nationalities for each seat to be filled. Their proposals shall take into account the various interests to be represented in their sector.3. Committee members shall be appointed for five years. Their appointments may be renewed. Members shall not be remunerated for their services.After expiration of the term, committee members shall remain in office until they are replaced or until their appointments are renewed. If a member resigns or dies, or if the body that proposed a member requests his or her replacement, that member shall be replaced in accordance with the procedure laid down in paragraph 1.4. A list of committee members shall be published by the Commission in the 'C` series of the Official Journal of the European Communities each time members are replaced.Article 5 1. One or more standing groups and/or working parties may be set up under the auspices of a committee. Standing groups shall consist of trade representatives or experts appointed by the Commission on a proposal from the socioeconomic organisations concerned. They shall deal with matters relating to a specific sector on a regular basis.2. At the request of an advisory committee, the mix of socioeconomic interest groups represented on a standing group may be altered by the Commission.3. At the request of an advisory committee, a group of experts may be set up. Such groups shall comprise experts in the field appointed by the Commission after consulting the socioeconomic organisations concerned.4. Any member of a group unable to attend a meeting may be replaced. The socioeconomic organisation which that member represents may propose a replacement to the secretariat of the group.Article 6 1. After consulting the Commission, each committee shall elect a chairman from among its members. The chairman shall be elected, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis.The committee may provide for a change of chairmanship after half the term of office has elapsed.2. Each committee shall elect two vice-chairmen. The vice-chairmen shall be chosen from among the representatives of socioeconomic organisations to which the chairman does not belong. They shall be elected in accordance with the procedure laid down in paragraph 1.Each committee may, in accordance with the same procedure, elect an executive comprising, in addition to the chairman, a representative of each socioeconomic organisation represented on the committee.The executive of the committee shall prepare and organise its work. One officer (the 'rapporteur`) shall produce a summary record after each committee meeting.3. Standing groups shall elect a chairman and a vice-chairman from among their members in accordance with the procedure laid down in paragraph 1. The chairman and vice-chairman may not belong to the same socioeconomic organisation. The chairmen of groups shall draw up a summary record and report on their work at the next meeting of the relevant advisory committee.Article 7 1. Only committee members or alternate members, Commission representatives and persons invited in accordance with paragraphs 3, 4 and 6 may attend committee meetings.2. Only members and alternate members of groups, the chairman of the relevant committee, Commission representatives and persons invited in accordance with paragraphs 4 and 6 may attend meetings of groups.3. If a committee member in unable to attend, the organisation or organisations to which that member's seat is allocated may designate a replacement, who must be chosen from a list drawn up by mutual agreement between the Commission and the organisation or organisations in question. The list shall contain a number of names corresponding to the total of members representing the organisation or organisations in question, but not exceed ten persons.Where a replacement is designated, the committee secretariat must be notified at least three working days before the meeting.4. At the request of an organisation to which one or more seats on a committee or in a group are allocated, the chairman of the committee or group may, in agreement with the Commission staff, invite its general secretary to attend committee meetings as an observer.However, if the general secretary of an organisation is unable to attend, he may assign his observer's seat to another person designated by him.5. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission.6. At the request of an organisation to which one or more seats are allocated, and when the matters on the agenda are of a highly technical nature, the chairman of a committee or group may, in agreement with the Commission, invite one or more experts to take part in the deliberations of the committee or group.The Commission may, on its own initiative, invite any person suitably well qualified in one of the subjects on the agenda to take part in the deliberations of the committee or standing group as an expert. However, experts shall participate only in the discussion of the matter concerning which they are invited to attend.Article 8 In agreement with the Commission each committee or standing group may set up working groups to facilitate its work.Article 9 1. Each committee and group shall be convened by the Commission and shall generally meet at the Commission's main offices. Meetings of the executive shall be convened by the chairman in agreement with the Commission.2. Representatives of the relevant Commission departments may take part in the meetings of each committee, executive and group.3. The Commission provides secretarial services for the committee, executives and groups.Article 10 The chairman shall inform the Commission of the items to be included on the agenda for the committee, 12 working days before the committee meets. The Commission shall send out agendas to members eight working days before the meeting, preferably by electronic means.Article 11 1. The committees shall discuss the matters on which the Commission has requested an opinion. No vote shall be taken at the end of the discussion. When seeking an opinion of a committee, the commission may set a time limit within which the opinion shall be given.If a committee reaches unanimous agreement on the opinion to be given, it shall formulate joint conclusions and attach them to the summary record. The Commission shall communicate the outcome of a committee's discussions to the Council if this is proposed by the committee.2. The views expressed by socioeconomic organisations represented on a committee shall be included in a report forwarded to the Commission.Article 12 Without prejudice to Article 214 of the Treaty, where the Commission indicates that the opinion requested or question raised involves a matter of a confidential nature, members of the committees and groups reporting to them and other participants in meetings shall be under obligation not to disclose information which has come to their knowledge through the work of the committee or group in question. In such cases only members of the committee or group referred to or their replacements and Commission representatives shall attend meetings.Article 13 Commission Decisions 81/195/EEC, 87/70/EEC to 87/93/EEC, 89/567/EEC and 90/351/EEC are hereby repealed.Article 14 This Decision shall apply from 1 April 1998.Done at Brussels, 11 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) - Commission Decisions 87/70/EEC to 87/93/EEC of 7 January 1987 (OJ L 45, 14. 2. 1987, pp. 1 to 68).- Commission Decision 89/567/EEC of 20 October 1989 (OJ L 309, 26. 10. 1989, p. 39).- Commission Decision 81/195/EEC of 16 March 1981 (OJ L 88, 2. 4. 1981, p. 42).- Commission Decision 90/351/EEC of 29 June 1990 (OJ L 172, 5. 7. 1990, p. 33).ANNEX I ADVISORY COMMITTEE ON THE COMMON AGRICULTURE POLICY 1. INTERESTS REPRESENTED (Article 2) >TABLE>ANNEX II ADVISORY COMMITTEE ON ARABLE CROPS 1. INTERESTS REPRESENTED (Article 2) >TABLE POSITION>2. STANDING GROUPS AND THEIR COMPOSITON (a) Standing group on cereals >TABLE>(b) Standing group on oilseeds and protein crops >TABLE>(c) Standing group on dried fodder >TABLE>(d) Standing group on sugar >TABLE>(e) Standing group on rice >TABLE>(f) Standing group on starch >TABLE>ANNEX III ADVISORY COMMITTEE ON NON-FOOD AND TEXTILE CROPS 1. INTERESTS REPRESENTED (Article 2) >TABLE>2. STANDING GROUPS AND THEIR COMPOSITION (a) Standing group on renewable energy >TABLE>(b) Standing group on cotton >TABLE>(c) Standing group on flax and hemp >TABLE>ANNEX IV ADVISORY COMMITTEE ON LIVESTOCK PRODUCTS 1. INTERESTS REPRESENTED (Article 2) >TABLE>2. STANDING GROUPS AND THEIR COMPOSITION (a) Standing group on milk >TABLE>(b) Standing group on beef >TABLE>(c) Standing group on sheepmeat and goatmeat >TABLE>(d) Standing group on pigmeat >TABLE>(e) Standing group on poultrymeat and eggs >TABLE>ANNEX V ADVISORY COMMITTEE ON FRUIT, VEGETABLES AND FLOWERS 1. INTERESTS REPRESENTED (Article 2) >TABLE>2. STANDING GROUPS AND THEIR COMPOSITION (a) Standing group on fresh fruit and vegetables >TABLE POSITION>(b) Standing group on processed fruit and vegetables >TABLE>(c) Standing group on cut flowers and ornamental plants >TABLE>ANNEX VI ADVISORY COMMITTEE ON SPECIALIST PRODUCTS 1. INTERESTS REPRESENTED (Article 2) >TABLE>2. STANDING GROUPS AND THEIR COMPOSITION (a) Standing group on wine-growing >TABLE>(b) Standing group on spirit drinks >TABLE>(c) Standing group on olives and derived products >TABLE>(d) Standing group on beekeeping >TABLE>(e) Standing group on hops >TABLE>(f) Standing group on tobacco >TABLE>ANNEX VII ADVISORY COMMITTEE ON FORESTRY AND CORK 1. INTERESTS REPRESENTED (Article 2) >TABLE>ANNEX VIII ADVISORY COMMITTEE ON AGRICULTURAL PRODUCT HEALTH AND SAFETY 1. INTERESTS REPRESENTED (Article 2) >TABLE>2. STANDING GROUPS AND THEIR COMPOSITION (a) Standing group on organic farming >TABLE>(b) Standing group on veterinary matters >TABLE>(c) Standing group on plant health >TABLE>(d) Standing group on promotion of agricultural products >TABLE>(e) Standing group on animal welfare >TABLE>(f) Standing group on seed >TABLE>(g) Standing group on feedingstuffs >TABLE>ANNEX IX ADVISORY COMMITTEE ON RURAL DEVELOPMENT 1. INTERESTS REPRESENTED (Article 2) >TABLE>2. STANDING GROUPS AND THEIR COMPOSITION (a) Standing group women in rural areas >TABLE>ANNEX X ADVISORY COMMITTEE ON AGRICULTURE AND THE ENVIRONMENT 1. INTERESTS REPRESENTED (Article 2) >TABLE>